USDC IN/ND case 2:20-cv-00260-JTM-JPK document 10 filed 08/27/20 page 1 of 3


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

 MICHAEL DWAYNE ENGLISH,

               Plaintiff,

                      v.                                      No. 2:20 CV 260

 ANDREW P. RODOVICH, et al.,

               Defendants.

                                  OPINION and ORDER

       Michael Dwayne English, a prisoner proceeding without a lawyer, filed an

amended complaint. (DE # 7.) Pursuant to 28 U.S.C. § 1915A, the court must screen the

complaint to determine whether it states a claim for relief. The court must bear in mind

that “[a] document filed pro se is to be liberally construed.” Erickson v. Pardus, 551 U.S.

89, 94 (2007) (quotation marks and citation omitted).

       The complaint is difficult to decipher, but it can be discerned that Mr. English

recently had his federal supervised release revoked by a Judge in this District. 1 Public

records in the criminal case show that his supervised release was revoked on August 13,

2020, and he was sentenced to serve an additional four months in prison. His complaint

makes a hodge-podge of allegations against the District and Magistrate Judges who




       1Public records in the criminal case reflect that Mr. English was originally
convicted of possessing an unregistered firearm. U.S. v. English, 2:13-CR-118-PPS-APR
(N.D. Ind. filed Apr. 1, 2013). He was sentenced to 66 months in custody and 18 months
of supervised release. Id., DE # 64. In March 2020, the government moved to revoke his
supervised release. (DE # 76.) The court is permitted to take judicial notice of public
records in determining whether the complaint states a claim. See FED. R. EVID. 201; Tobey
v. Chibucos, 890 F.3d 634, 647 (7th Cir. 2018).
USDC IN/ND case 2:20-cv-00260-JTM-JPK document 10 filed 08/27/20 page 2 of 3



presided over his case, the prosecutors, the U.S. Marshal, and the assigned probation

officers. For instance, he alleges that they violated “U.S. constitutional law 1, 9, 10, 8, 6

and the Alien Registration Act, the treaty of Morocco, the treaty of Marrakesh, H.R. 75,

[and] Article III of the U.S constitution,” and committed “fraud, security fraud, identity

theft, false arrest, false imprisonment, [and] professional misconduct. . . .” Among other

relief, he requests that “every defendant pay the fine as stated in my common law

copyright, times three,” and that a “U.C.C. lien be placed on each defendant.”

       Mr. English’s allegations are largely nonsensical or incomprehensible, but if he is

trying to obtain release from custody or challenge the criminal judgment, he cannot do

so in this civil rights action. Preiser v. Rodriguez, 411 U.S. 475, 488 (1973). His available

remedy, if any, is the criminal appeals process or a collateral proceeding under 28

U.S.C. § 2255.

       To the extent any of Mr. English’s allegations survive this barrier, he has not

alleged a viable claim against any defendant. The two Judges are entitled to absolute

immunity for their rulings in Mr. English’s criminal case. Stump v. Sparkman, 435 U.S.

349, 359 (1978); Polzin v. Gage, 636 F.3d 834, 838 (7th Cir. 2011). Likewise, the

prosecutors are entitled to prosecutorial immunity. Imbler v. Pachtman, 424 U.S. 409, 431

(1976); Smith v. Power, 346 F.3d 740, 742 (7th Cir. 2003). The court cannot discern any

cognizable federal claim against the U.S. Marshal or the probation officers assigned to

Mr. English’s case. He also names the Porter County Jail, but this is a building, not a

person or a policy-making body that can be held liable under 42 U.S.C. § 1983. See Smith



                                               2
USDC IN/ND case 2:20-cv-00260-JTM-JPK document 10 filed 08/27/20 page 3 of 3



v. Knox County Jail, 666 F.3d 1037, 1040 (7th Cir. 2012); Sow v. Fortville Police Dep’t, 636

F.3d 293, 300 (7th Cir. 2011). If he is trying to sue staff at the jail, he does not identify

anyone by name or clearly explain what they did to violate his rights.

       Ordinarily, the court should afford a pro se litigant an opportunity to cure his

defective pleadings. Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018);

Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). However, Mr. English has already

been given one opportunity to amend his complaint. (See DE # 6.) The court finds no

basis to conclude that, if given another opportunity, he could state a viable claim for

relief, consistent with the allegations he has already made.

       For these reasons, the court:

       (1) DISMISSES this case pursuant to 28 U.S.C. § 1915A; and

       (2) DIRECTS the Clerk to close this case.

                                             SO ORDERED.

       Date: August 27, 2020
                                             s/James T. Moody______________
                                             JUDGE JAMES T. MOODY
                                             UNITED STATES DISTRICT COURT




                                                3
